Exhibit 10.3



Amended and restated
EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Agreement") dated as of February
11, 2008 by and between Evercore Partners Inc. (the "Company"), Evercore, L.P.
(the "Partnership") (Company and Partnership, each and collectively, "Employer")
and Pedro Aspe (the "Executive").

The Employer and Executive are parties to an Employment Agreement (the "Original
Agreement") dated August 10, 2006 (the "Effective Date").

The Executive announced in 2007 his willingness to accept a portion of his
Profit Annual Bonus (as defined below) in equity of the Employer or its
affiliates, and in 2007 the Compensation Committee of the Board approved making
certain changes to the Original Agreement relating to the method for calculating
the Executive's Profit Annual Bonus.

The Employer and Executive now desire to amend and restate the Original
Agreement to incorporate certain changes that are advisable in light of Section
409A of the Internal Revenue Code and certain other changes.

In consideration of the promises and mutual covenants set forth herein and for
other good and valuable consideration, the parties agree as follows:

Term of Employment
. Subject to the provisions of Section 7 of this Agreement, Executive shall be
employed by the Employer for a period commencing on the Effective Date and
ending on the third anniversary of the Effective Date (the "Term") on the terms
and subject to the conditions set forth in this Agreement;
provided,
however
, that commencing with the third anniversary of the Effective Date and on each
anniversary thereof (each an "Extension Date"), the Term shall be automatically
extended for an additional one-year period, unless the Employer or Executive
provides the other party hereto 60 days prior written notice before the next
Extension Date that the Term shall not be so extended. For purposes of this
Agreement, "Employment Term" shall mean the period of time that Executive is
employed hereunder during the Term.
Position
.
 a. During the Employment Term, Executive shall serve as Senior Managing
    Director of the Partnership. In such positions, Executive shall have the
    authority commensurate with such positions and such duties, commensurate
    with such positions, as shall be determined from time to time by the
    co-Chief Executive Officers of the Employer (the "co-CEOs"), and Executive
    shall report directly to the co-CEOs. Also during the Employment Term,
    Executive shall serve, to the extent elected, as the Co-Chairman of the
    Board of Directors of the Company (the "Board). In addition, Executive will
    serve as CEO of the Company's principal Mexican operating subsidiary, it
    being understood that he will have the authority and responsibilities of a
    Senior Managing Director within the Employer organization and will report to
    the Co-CEOs.
 b. During the Employment Term, Executive will devote Executive's full business
    time and best efforts to the performance of Executive's duties hereunder and
    will not engage in any other business, profession or occupation for
    compensation or otherwise which would conflict or materially interfere with
    the rendition of such services either directly or indirectly, without the
    prior written consent of the Board; provided that nothing herein shall
    preclude Executive (w) from managing Executive's personal investments, (x)
    from being employed part-time at an academic institution on the terms
    described in Schedule A hereto, (y) from continuing to serve on any board of
    directors, or as trustee, of any business corporation or any charitable
    organization on which Executive serves as of the Effective Date and which
    have been previously disclosed to the Employer and (z) subject to the prior
    approval of the Board (which shall not be unreasonably withheld), from
    accepting appointment to or continuing to serve on any board of directors or
    trustees of any business corporation or any charitable organization;
    provided in each case, and in the aggregate, that such activities do not
    conflict or materially interfere with the performance of Executive's duties
    hereunder or conflict with Section 8 of this Agreement.
 c. The parties hereby acknowledge that, while Executive is employed hereunder
    by both the Partnership and the Company, it is anticipated that all of
    Executive's business time and effort will be devoted to services for the
    Partnership. Consequently, subject to future adjustment as necessary from
    time to time to reflect the accurate allocation of time and effort expended
    by the Executive for the Company and Partnership, respectively, all of
    Executive's compensation hereunder shall be allocated as compensation for
    work performed on behalf of the Partnership

Base Salary
. During the Employment Term, the Employer shall pay Executive a base salary at
the annual rate of U.S. $500,000, payable in regular installments in accordance
with the Employer's usual payment practices. Executive shall be entitled to such
increases in Executive's base salary, if any, as may be determined from time to
time in the sole discretion of the Board. Executive's annual base salary, as in
effect from time to time, is hereinafter referred to as the "Base Salary."
Executive's Base Salary may not, in any event, be decreased below $500,000.
Annual Bonus
.
Guaranteed Annual Bonus
. With respect to each Fiscal Year occurring during the Employment Term, the
Employer shall pay Executive a guaranteed annual bonus award equal to U.S.
$500,000 (the "Guaranteed Annual Bonus") on March 1 of each calendar year
immediately following the calendar year in which the Fiscal Year in respect of
which the Guaranteed Annual Bonus is payable ends, so long as Executive remains
employed with the Employer on such date.
Profit Annual Bonus
.
 i.   With respect to each Fiscal Year during the Employment Term, Executive
      shall be entitled to earn an annual bonus award ("Profit Annual Bonus")
      such that his total compensation hereunder for such Fiscal Year (including
      Base Salary, Guaranteed Annual Bonus and Profit Annual Bonus) shall be
      equal to a percentage of the average of the sum of (1) the total cash
      compensation earned by the co-CEOs for such Fiscal Year, plus (2) the
      aggregate grant date value of any securities issued to the Co-CEOs as part
      of the Profit Annual Bonus (as such term is defined in each Co-CEO's
      respective employment agreement) for such Fiscal Year, calculated by
      multiplying the average of the sum of (1) and (2) earned by the two
      co-CEOs for the Fiscal Year (the "Average Compensation") by the Fraction
      (as hereinafter defined), but in any event the total compensation paid to
      the Executive shall never be less that the sum of his Base Salary and
      Guaranteed Annual Bonus.
 ii.  Definitions and Timing
       A. The term "Fraction" shall mean a fraction, the numerator of which is
          equal to the number of limited partnership units of Evercore L.P.
          ("Units") held, directly or indirectly, by Executive at the time of
          the IPO, and the denominator of which will be equal to the product of
          (x) 0.5 times (y) the number of shares of Class A common stock of the
          Employer ("Common Stock") and Units, collectively, that the co-CEOs
          hold, collectively, directly or indirectly, at the time of the IPO.
       B. For purposes of this Agreement, "IPO" shall mean the initial public
          offering of Common Stock pursuant to a registration statement on a
          Form S-I filed with the Securities and Exchange Commission. In the
          event one of the co-CEOs ceases to serve as co-CEO, the Average
          Compensation hereunder shall be deemed to equal the total cash
          compensation earned by the Employer's Chief Executive Officer for the
          applicable Fiscal Year.
       C. The Profit Annual Bonus for each such Fiscal Year, if any, shall be
          paid to Executive on March 1 of each calendar year immediately
          following the calendar year in which the Fiscal Year in respect of
          which the Profit Annual Bonus is payable ends, so long as Executive
          -remains employed with the Employer through such March 1; provided
          that, if the requirements of Treas. Reg. Section 1.409A-2(b)(7)(i) (or
          any successor provision) are then met, the Employer will delay the
          payment of the Profit Annual Bonus in respect of any Fiscal Year to
          the extent the Employer reasonably anticipates that the Employer's
          deduction with respect to such payment otherwise would be limited or
          eliminated by application of Section 162(m) of the Internal Revenue
          Code, in which case such unpaid Profit Annual Bonus amounts (the
          "Deferred Amounts") will be made upon the earlier of (x) the earliest
          date at which the Employer reasonably anticipates that the deduction
          of the payment of such Deferred Amounts will not be limited or
          eliminated by application of Section 162(m) of the Internal Revenue
          Code or (y) the calendar year in which the Executive's employment with
          the Employer is terminated. Deferred Amounts shall accrue interest at
          the prime rate, plus 1%.

 iii. 50% of the Profit Annual Bonus (or such lesser percentage as may be
      determined in the sole discretion of the Compensation Committee of the
      Board) will be payable in restricted equity of the Company or its
      affiliates, subject to vesting in not more than four annual installments
      based on the continued service of Executive to the Company; provided that
      the vesting and transfer restrictions applicable to such equity will be no
      more restrictive than the corresponding provisions applicable to the
      equity portion of annual bonuses paid to other Senior Managing Directors
      of the Company or its affiliates with respect to the same fiscal year.

Additional Equity Compensation
. Annually, the Compensation Committee of the Board shall also determine in its
sole discretion whether to award any additional equity compensation to the
Executive and the terms of any such equity award.

Employee Benefits
.
 a. During the Employment Term, Executive shall be entitled to participate in
    all employee benefit programs of the Employer and its affiliates maintained
    for the benefit of employees of the Employer on a basis which is no less
    favorable than is generally provided to other Senior Managing Directors of
    the Employer (collectively, the "Employee Benefits").
    Tax Gross-Up Payment
    . If it shall be determined that any payment to Executive pursuant to this
    Agreement or any other payment or benefit from the Employer or its
    affiliates would be subject to the excise tax imposed by Section 4999 of the
    Internal Revenue Code of 1986, as amended (the "Code"), then Executive shall
    receive a gross-up payment pursuant to
    Exhibit A
    attached hereto.

Business Expenses
. During the Employment Term, (i) reasonable business expenses incurred by
Executive in the performance of Executive's duties hereunder shall be reimbursed
by the Employer in accordance with Employer policies applicable to other Senior
Managing Directors of the Employer, and (ii) Executive shall be entitled to
receive such perquisites as are generally provided to other Senior Managing
Directors of the Employer in accordance with the then current policies and
practices of the Employer.
Termination
. The Employment Term and Executive's employment hereunder may be terminated by
either party at any time and for any reason;
provided
that Executive will be required to give the Employer at least 60 days advance
written notice of any resignation of Executive's employment. Notwithstanding any
other provision of this Agreement, the provisions of this Section 7 shall
exclusively govern Executive's rights upon termination of employment with the
Employer and its affiliates.
By the Employer For Cause or By Executive Resignation Without Good Reason
.
 i.  The Employment Term and Executive's employment hereunder may be terminated
     by the Employer for Cause (as defined below) and shall terminate
     automatically upon Executive's resignation without Good Reason (as defined
     in Section 7(c)).

     For purposes of this Agreement, "Cause" shall have the same meaning as such
     term is defined in the Evercore Limited Partnership Agreement (the "LP
     Agreement"), which as of the date hereof means the occurrence or existence
     of any of the following:

      A. a breach of any of Executive's material obligations under the governing
         agreements of any of the entities which comprise the Employer and its
         affiliates of which Executive is a partner, member or stockholder;
      B. the conviction of, or plea of guilty or nolo contendere by, Executive
         in respect of any felony;
      C. the perpetration by Executive of fraud against the Employer;
      D. the willful and continued failure by Executive to substantially perform
         Executive's duties with the Employer in Executive's position on a
         full-time basis (other than any such failure resulting from Executive's
         death or permanent disability (as such term is defined under any
         long-term disability plan maintained for Executive's benefit by the
         Employer), provided that an act, or a failure to act, on Executive's
         part shall be deemed "willful" only if done, or omitted to be done, by
         Executive not in good faith or without a reasonable belief that
         Executive's action or omission was in or not opposed to the best
         interests of the Employer; or
      E. any willful misconduct which could have, or could reasonably be
         expected to have, an adverse effect in any material respect on (i)
         Executive's ability to function as an employee of the Employer, taking
         into account the services required of Executive or (ii) the business
         and/or reputation of the Employer.

     Notwithstanding the foregoing, in the event that the definition of "Cause"
     as set forth in the L.P. Agreement is modified at any time after the date
     of this Agreement with respect to substantially all partners thereof, the
     definition of "Cause" as defined herein shall be deemed modified to the
     same extent, and effective as of the same date, as such definition of
     "Cause" as set forth in either such applicable partnership agreement.

     Notwithstanding the foregoing, for purposes of this Agreement, in the case
     of clauses (A), (D) and (E), Cause shall not exist if, such breach or
     misconduct, if capable of being cured, shall have been cured by Executive
     within 10 business days after receipt of written notice thereof from the
     Employer. Any termination for Cause shall be effected by a resolution of
     the majority of the members of the Board. Prior to the effectiveness of any
     such termination, Executive shall be afforded an opportunity to meet with
     the Board, upon reasonable notice under the circumstances, and explain and
     defend any action or omission alleged to constitute grounds for a
     termination for Cause, provided that the Board may suspend Executive from
     his duties hereunder prior to such opportunity and such suspension shall
     not constitute a breach of this Agreement by the Employer or otherwise form
     the basis for a termination for Good Reason. If Executive has, and
     utilizes, such opportunity to be heard, the Board shall promptly reaffirm
     that grounds for a termination for Cause exist or reinstate Executive to
     his position hereunder.

 ii. If Executive's employment is terminated by the Employer for Cause or if
     Executive resigns without Good Reason (which shall not include a
     termination of employment due to Executive's death or Disability (as such
     term is defined in Section 7(b)(i) below)), Executive shall be entitled to
     receive:
      A. any Base Salary earned but unpaid through the date of termination;
      B. reimbursement, within 60 days following submission by Executive to the
         Company of appropriate supporting documentation, for any unreimbursed
         business expenses properly incurred by Executive in accordance with
         Company policy prior to the date of Executive's termination; provided
         claims for such reimbursement (accompanied by appropriate supporting
         documentation) are submitted to the Company within 90 days following
         the date of Executive's termination of employment;
      C. any unpaid Deferred Amounts; and
      D. such Employee Benefits, if any, as to which Executive may be entitled
         under the employee benefit plans of the Employer and its affiliates
         (the payments and benefits described in clauses (A), (B), (C) and (D)
         hereof being referred to as the "Accrued Rights").

Following the termination of Executive's employment by the Employer for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 7(a)(ii) and Section 9(a)(ii), Executive shall have no further rights to
any compensation or any other benefits under this Agreement.

Disability or Death
.
 i.  The Employment Term and Executive's employment hereunder shall terminate
     upon Executive's death and may be terminated by the Employer if Executive
     becomes physically or mentally incapacitated and is therefore unable for a
     period of six consecutive months or for an aggregate of nine months in any
     24 consecutive month period to perform Executive's duties (such incapacity
     is hereinafter referred to as "Disability"). Any question as to the
     existence of the Disability of Executive as to which Executive and the
     Employer cannot agree shall be determined in writing by a qualified
     independent physician mutually acceptable to Executive and the Employer. If
     Executive and the Employer cannot agree as to a qualified independent
     physician, each shall appoint such a physician and those two physicians
     shall select a third who shall make such determination in writing. The
     determination of Disability made in writing to the Employer and Executive
     shall be final and conclusive for all purposes of the Agreement.
 ii. Upon termination of Executive's employment hereunder due to either death or
     Disability, Executive or Executive's estate (as the case may be) shall be
     entitled to receive:
      A. the Accrued Rights;
      B. a lump sum payment equal to Executive's earned but unpaid Guaranteed
         Annual Bonus, if any, payable in respect of the Fiscal Year immediately
         preceding the Fiscal Year in which the termination occurs, payable when
         the Guaranteed Annual Bonus would have otherwise been payable had
         Executive's employment not terminated;
      C. a lump sum payment equal to a pro-rated portion of the Guaranteed
         Annual Bonus, calculated based on the number of months (and any
         fraction thereof) Executive is employed during the Fiscal Year in which
         a termination of employment occurs and in respect of which the
         Guaranteed Annual Bonus is payable, relative to 12 months;
      D. a lump sum payment equal to Executive's earned but unpaid Profit Annual
         Bonus, if any, in respect of the Fiscal Year immediately preceding the
         Fiscal Year in which the termination occurs, payable when the Profit
         Annual Bonus would have otherwise been payable had Executive's
         employment not terminated; and
      E. a lump sum payment equal to a pro-rated portion of the Executive's
         Profit Annual Bonus, calculated based on the number of months (and any
         fraction thereof) Executive is employed during the Fiscal Year in which
         a termination of employment occurs and in respect of which the Profit
         Annual Bonus is payable, relative to 12 months.

Following Executive's termination of employment due to death or Disability,
except as set forth in this Section 7(b)(ii) and Section 9 (a)(ii), Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.

By the Employer Without Cause or Resignation by Executive for Good Reason
.
 i.   The Employment Term and Executive's employment hereunder may be terminated
      by the Employer without Cause (which (x) shall include the Employer's
      election not to extend the Employment Term pursuant to Section 1 of this
      Agreement and (y) shall not include a termination of employment due to
      Executive's death or Disability) or by Executive's resignation for Good
      Reason (each, a "Qualifying Termination").
 ii.  For purposes of this Agreement, "Good Reason" shall mean (A) the failure
      of the Employer to pay or cause to be paid Executive's Base Salary,
      Guaranteed Annual Bonus or Profit Annual Bonus (to the extent earned in
      accordance with the terms of any applicable annual bonus or annual
      incentive arrangement), if any, when due, (B) the failure to elect or
      re-elect Executive as a member of the Board, (C) any diminution in
      Executive's title or any material diminution in Executive's authority or
      responsibilities as in effect from time to time, or (D) the Employer's
      material failure to provide Executive with any of the employee benefits or
      perquisites set forth in Sections 5 or 6 of this Agreement; provided that
      any of the events described in clauses (A), (B), (C) and (D) of this
      Section 7(c)(ii) shall constitute Good Reason only if (i) Executive
      provides the Company with written objection to the event within 60 days
      following the occurrence thereof, (ii) the Employer fails to reverse or
      otherwise cure the event within 30 days of receiving that written
      objection, and (iii) Executive resigns his employment within 240 days
      following the expiration of such cure period.
 iii. If Executive's employment terminates due to a Qualifying Termination,
      Executive shall be entitled to receive:
       A. the Accrued Rights;
       B. a lump sum payment equal to Executive's earned but unpaid Guaranteed
          Annual Bonus, if any, payable in respect of the Fiscal Year
          immediately preceding the Fiscal Year in which the termination occurs,
          payable when the Guaranteed Annual Bonus would have otherwise been
          payable had Executive's employment not terminated;
       C. a lump sum payment equal to a pro-rated portion of the Guaranteed
          Annual Bonus, calculated based on the number of months (and any
          fraction thereof) Executive is employed during the Fiscal Year in
          which a termination of employment occurs and in respect of which the
          Guaranteed Annual Bonus is payable, relative to 12 months;
       D. a lump sum payment equal to Executive's earned but unpaid, if any,
          Profit Annual Bonus in respect of the Fiscal Year immediately
          preceding the Fiscal Year in which the termination occurs, payable
          when the Profit Annual Bonus would have otherwise been payable had
          Executive's employment not terminated;
       E. a lump sum payment equal to a pro-rated portion of the Executive's
          Profit Annual Bonus, calculated based on the number of months (and any
          fraction thereof) Executive is employed during the Fiscal Year in
          which a termination of employment occurs and in respect of which the
          Profit Annual Bonus is payable, relative to 12 months; and
       F. subject to Executive's continued compliance with the provisions of the
          Employee Agreement (as defined in Section 8 of this Agreement), a lump
          sum payment equal to:
           I.  if the Qualifying Termination occurs prior to a Change in Control
               (as defined in the Evercore Partners Inc. 2005 Stock Incentive
               Plan or any successor plan thereto), a cash lump sum within 15
               days of such termination in an amount equal to two times the
               greater of: (x) the sum of (1) Executive's then Base Salary, (2)
               the Guaranteed Annual Bonus and (3) the average Profit Annual
               Bonus earned by Executive for the three most recently completed
               Fiscal Years (or, if less, the number of completed Fiscal Years
               since the Effective Date) (the "Average Profit Annual Bonus") and
               (y) the average amount of the annual cash compensation (base
               salaries, guaranteed bonuses, and profit annual bonuses) payable
               by the Employer to the two co-CEOs in the most recently completed
               Fiscal Year, multiplied by the Fraction (the "Average Cash
               Compensation"), provided that, the aggregate amount described in
               this clause (I) shall be reduced by the present value of any
               other cash severance or termination benefits payable to Executive
               under any other plans, programs or arrangements of the Employer
               or its affiliates; or
           II. if the Qualifying Termination occurs on the date of, or
               following, a Change in Control, a cash lump sum within 15 days of
               such termination in an amount equal to three times the greater of
               (x) the sum of (1) Executive's then Base Salary, (2) the
               Guaranteed Annual Bonus and (3) the Average Profit Annual Bonus
               and (y) the Average Cash Compensation; provided that (A) any
               termination of employment by the Employer without Cause within
               six months prior to the occurrence of a Change in Control shall
               be deemed to be a termination of employment on the date of such
               Change in Control and (B) the aggregate amount described in this
               clause (II) shall be reduced by the present value of any other
               cash severance or termination benefits payable to Executive under
               any other plans, programs or arrangements of the Employer or its
               affiliates; and
      
       G. continued coverage for Executive and Executive's spouse and dependents
          under the group health insurance plans of the Employer and its
          affiliates in which Executive was participating at the time of such
          termination (or substantially comparable coverage under another group
          or individual arrangement) for two years following such termination
          (three years if such termination occurs within six months prior to, on
          the date of, or following, a Change in Control), subject to payment by
          Executive of the same premiums Executive would have paid during such
          period of coverage if Executive were an active employee of the
          Employer and its affiliates.

Following Executive's termination of employment by the Employer due to a
Qualifying Termination, except as set forth in this Section 7(c)(iii) and
Section 9(a)(ii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

Expiration of Employment Term
.
Election Not to Extend the Employment Term
. In the event either party elects not to extend the Employment Term pursuant to
Section 1 of this Agreement, unless Executive's employment is earlier terminated
pursuant to paragraphs (a), (b) or (c) of this Section 7, Executive's
termination of employment hereunder (whether or not Executive continues as an
employee of the Employer thereafter) shall be deemed to occur on the close of
business on the day immediately preceding the next scheduled Extension Date. In
the event Executive elects not to extend the Term, Executive shall only be
entitled to receive the Accrued Rights. In the event the Employer elects not to
extend the Term, such election shall be treated as a termination by the Employer
without Cause and Executive shall be entitled to receive payments and benefits
pursuant to Section 7(c)(iii) of this Agreement.

Following such termination of Executive's employment hereunder as a result of
either party's election not to extend the Term, except as set forth in this
Section 7(d)(i) and Section 9(a)(ii), Executive shall have no further rights to
any compensation or any other benefits under this Agreement.

Continued Employment Beyond the Expiration of
the Employment Term
. Unless the parties otherwise agree in writing, continuation of Executive's
employment with the Employer beyond the expiration of the Term shall be deemed
an employment at-will and shall not be deemed to extend any of the provisions of
this Agreement and Executive's employment may thereafter be terminated at will
by either Executive or the Employer;
provided
that the provisions of Sections 8, 9 and 10 of this Agreement shall survive any
termination of this Agreement or Executive's termination of employment
hereunder.

Notice of Termination
. Any purported termination of employment by the Employer or by Executive (other
than due to Executive's death) shall be communicated by written Notice of
Termination to the other party hereto in accordance with Section 9(h) hereof.
For purposes of this Agreement, a "Notice of Termination" shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of employment under the provision so
indicated.

Restrictive Covenants
.

Executive acknowledges and recognizes the highly competitive nature of the
business of the Employer and its affiliates and accordingly agrees that
Executive shall execute, and hereby agrees to be bound by, the Employer's
Confidentiality, Non-Solicitation and Proprietary Information Agreement in the
form attached hereto as Exhibit A (the "Employee Agreement").

Miscellaneous
.
Governing Law; Arbitration
.
 i.  This Agreement shall be governed by and construed in accordance with the
     laws of the State of New York, without regard to conflicts of laws
     principles thereof.
 ii. Any disputes arising under or in connection with this Agreement shall be
     resolved by binding arbitration, to be held in New York, New York, in
     accordance with the rules and procedures of the American Arbitration
     Association. Judgment upon the award rendered by the arbitrator(s) may be
     entered in any court having jurisdiction thereof. Each party shall bear his
     or its own costs of the arbitration or litigation. In the event that the
     arbitrator determines that Executive has prevailed on substantially all
     issues in dispute in the arbitration, the Employer shall bear all costs and
     expenses of Executive with respect to the arbitration (including reasonable
     attorneys' fees and disbursements of Executive's counsel); provided,
     however, that Executive shall bear all costs and expenses of the Employer
     or any of its affiliates with respect to the arbitration (including
     reasonable attorneys' fees and disbursements of the Employer's counsel) in
     the event that the arbitrator determines that Executive's claims in the
     dispute were, in the aggregate, frivolous or otherwise taken in bad faith.

Entire Agreement: Amendments
. Except as set forth in the Employee Agreement, this Agreement contains the
entire understanding of the parties with respect to the employment (or any
termination thereof) of Executive by the Employer, and supersedes, and Executive
shall no longer be legally bound by, any post-employment restrictive covenants
and conditions to the receipt of post-employment payments contained in (i) any
terms letter between Executive and the Employer or any of its affiliates entered
into prior to the date of this Agreement, (ii) any letter agreement relating to
the offer of employment between Executive and the Employer or any of its
affiliates entered into prior to the date of this Agreement and (iii) any
partnership agreement, limited liability Employer agreement, stockholders
agreement or similar arrangement or understanding between Executive and the
Employer or any of its affiliates entered into prior to the date of this
Agreement. There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth herein. This Agreement may not be
altered, modified, or amended except by written instrument signed by the parties
hereto.
No Waiver
. The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver of such party's
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.
Severability
. In the event that any one or more of the provisions of this Agreement shall be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not be affected thereby.
Assignment
. This Agreement, and all of Executive's rights and duties hereunder, shall not
be assignable or delegable by Executive. Any purported assignment or delegation
by Executive in violation of the foregoing shall be null and void
ab initio
and of no force and effect. This Agreement may be assigned by the Employer to a
person or entity which is an affiliate or a successor in interest to
substantially all of the business operations of the Employer. Upon such
assignment, the rights and obligations of the Employer hereunder shall become
the rights and obligations of such affiliate or successor person or entity.
Set Off/No Mitigation
. The Employer's obligation to pay Executive the amounts provided and to make
the arrangements provided hereunder shall be subject to set-off, counterclaim or
recoupment of amounts owed by Executive to the Employer or its affiliates.
Executive shall not be required to mitigate the amount of any payment provided
for pursuant to this Agreement by seeking other employment and no amounts
payable hereunder shall be reduced or offset due to any employment of the
Executive.
Successors; Binding Agreement
. This Agreement shall inure to the benefit of and be binding upon personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
Notice
. For the purpose of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered by hand or overnight courier or three days after
it has been mailed by United States registered mail, return receipt requested,
postage prepaid, addressed to the respective addresses set forth below in this
Agreement, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

If to the Employer:
55 East 52nd Street, 43rd Floor
New York, New York 10055
Attention: General Counsel


If to Executive:

 

To the most recent address of Executive set forth in the personnel records of
the Employer.

Prior Agreements
. This Agreement supersedes all prior agreements and understandings (including
verbal agreements and the Original Agreement) between Executive and the Employer
and/or its affiliates regarding the terms and conditions of Executive's
employment with the Employer and/or its affiliates.
Cooperation
. Executive shall provide Executive's reasonable cooperation in connection with
any action or proceeding (or any appeal from any action or proceeding) which
relates to events occurring during Executive's employment hereunder. This
provision shall survive any termination of this Agreement.
Withholding Taxes
. The Employer may withhold from any amounts payable under this Agreement such
Federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.
Section 409A
. Notwithstanding the foregoing, if the termination giving rise to payment of
the Deferred Amounts or any payment or benefit described in Section 7 is not a
"Separation from Service" within the meaning of Treas. Reg. Section
1.409A-1(h)(1) (or any successor provision), then the payment of those amounts
(to the extent they constitute a "deferral of compensation," within the meaning
of Section 409A of the Internal Revenue Code) will be deferred (without
interest) until such time as Executive experiences a Separation from Service. In
addition, to the extent compliance with the requirements of Treas. Reg. Section
1.409A-3(i)(2) (or any successor provision) is necessary to avoid the
application of an additional tax under Section 409A of the Internal Revenue
Code, those amounts that would otherwise be paid within six months following
Executive's Separation from Service (taking into account the preceding sentence)
will instead be deferred (without interest) and paid to Executive in a lump sum
immediately following that six-month period. This provision shall not be
construed as preventing the application of Treas. Reg. Section 1.409A-1(b)(4) or
1.409A-1(b)(9) (or any successor provisions) to amounts payable hereunder.
Counterparts
. This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, the parties hereto have duly executed this Amended and
Restated Agreement as of the day and year first above written.

 

 

 

EVERCORE PARTNERS INC.

By: /s/ Adam B. Frankel

Name: Adam B. Frankel

Title: General Counsel

 

EVERCORE L.P.

By: /s/ Adam B. Frankel

Name: Adam B. Frankel

Title: General Counsel

 

Accepted and Agreed:

/s/ Pedro Carlos Aspe Armella

PEDRO CARLOS ASPE ARMELLA

EXHIBIT A



Gross-Up Payment

In the event the provisions of Section 5(b) of the Agreement to which this
Exhibit A is a part shall become applicable, then the following provisions shall
apply:

(a) If it shall be determined that any amount, right or benefit paid,
distributed or treated as paid or distributed by the Employer or any of its
affiliates to or for Executive's benefit (other than any amounts payable
pursuant to this Exhibit A) (a "Payment") would be subject to the excise tax
imposed by Section 4999 of the Code, or any interest or penalties are incurred
by Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, collectively, the "Excise Tax"), then Executive
shall be entitled to receive an additional payment (a "Gross-Up Payment") equal
to the amount necessary such that after payment by Executive of all federal,
state and local taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and the Excise Tax imposed
upon the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. It is agreed that Executive
shall claim a foreign tax credit under Section 901 of the Code, for any
creditable taxes paid pursuant to the laws of Mexico (or any other foreign
jurisdiction) with respect to such Excise Tax or Gross Up Payment and that the
Gross Up Payment shall be decreased by the amount in which the Executive's tax
liability (in Mexico or any other foreign jurisdiction) is reduced due to the
payment of United States federal income tax on the Gross Up Payment or the
payment of the Excise Tax.

(b) All determinations required to be made under this Exhibit A, including
whether and when a Gross-Up Payment is required, the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by the Employer's independent auditors (the "Auditor"). The
Auditor shall provide detailed supporting calculations to both the Employer and
Executive within 15 business days of the receipt of notice from Executive or the
Employer that there has been a Payment, or such earlier time as is requested by
the Employer. All fees and expenses of the Auditor shall be paid by the
Employer. Any Gross-Up Payment, as determined pursuant to this Exhibit A, shall
be paid by the Employer to Executive (or to the Internal Revenue Service or
other applicable taxing authority on Executive's behalf) within five days of the
receipt of the Auditor's determination, but in no event later than the latest
date consistent with the requirements of Treas. Reg. Section 1.409A-3(i)(1)(v)
(or any successor provision). All determinations made by the Auditor shall be
binding upon the Employer and Executive; provided that following any payment of
a Gross-Up Payment to Executive (or to the Internal Revenue Service or other
applicable taxing authority on Executive's behalf), the Employer may require
Executive to sue for a refund of all or any portion of the Excise Taxes paid on
Executive's behalf, in which event the provisions of paragraph (c) below shall
apply. As a result of uncertainty regarding the application of Section 4999 of
the Code hereunder, it is possible that the Internal Revenue Service may assert
that Excise Taxes are due that were not included in the Auditor's calculation of
the Gross-Up Payments (an "Underpayment"). In the event that the Employer
exhausts its remedies pursuant to this Exhibit A and Executive thereafter is
required to make a payment of any Excise Tax, the Auditor shall determine the
amount of the Underpayment that has occurred and any additional Gross-Up
Payments that are due as a result thereof shall be promptly paid by the Employer
to Executive (or to the Internal Revenue Service or other applicable taxing
authority on Executive's behalf).

(c) Executive shall notify the Employer in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Employer
of the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than ten business days after Executive receives written
notification of such claim and shall apprise the Employer of the nature of such
claim and the date on which such claim is requested to be paid. Executive shall
not pay such claim prior to the expiration of the 30-day period following the
date on which Executive gives such notice to the Employer (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Employer notifies Executive in writing prior to the expiration
of such period that it desires to contest such claim, Executive shall: (i) give
the Employer all information reasonably requested by the Employer relating to
such claim; (ii) take such action in connection with contesting such claim as
the Employer shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Employer and ceasing all efforts to
contest such claim; (iii) cooperate with the Employer in good faith in order to
effectively contest such claim; and (iv) permit the Employer to participate in
any proceeding relating to such claim; provided, however, that the Employer
shall bear and pay directly all reasonable costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and expense.
Without limiting the foregoing provisions of this Exhibit A, the Employer shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct Executive to pay the tax claimed and sue
for a refund or contest the claim in any permissible manner, and Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Employer shall determine and direct; provided, however, that if
the Employer directs Executive to pay such claim and sue for a refund, the
Employer shall advance the amount of such payment to Executive, on an
interest-free basis, and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for Executive's taxable year with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Employer's control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

(d) If, after Executive's receipt of an amount advanced by the Employer pursuant
to this Exhibit A, Executive becomes entitled to receive any refund with respect
to such claim, Executive shall promptly pay to the Employer the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after Executive's receipt of an amount advanced by the
Employer pursuant to this Exhibit A, a determination is made that Executive
shall not be entitled to any refund with respect to such claim and the Employer
does not notify Executive in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after the Employer's receipt of notice
of such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.